Opinion oe the Court by
Judge Peters :
The only defense made to the suit by appellant was an adversary *545holding of over fifteen years, which he utterly failed to make out by the proof.

TLallam, for appellant.

Menzies & F., for appellee.
The recovery of the land by Mrs. Cassell of G-. Daniel, &c., the persons then in possession, is manifested by the record and proceedings of that action filed in this case, and read as evidence without objection in the court below. And it is very clear from the evidence that after the recovery in that action, appellees, and their ancestor were in the possession by their tenants before appellant entered, and that his subsequent entry was without right, and tortuous.
We perceive no error prejudicial to appellant, and the judgment must be affirmed.